By the Court,

Nelson, J.
We think the court below erred in nonsuiting the plaintiffs. The treasurer is the elected agent of the corporation, whose powers and duties are specifically defined in its charter, and when acting within the scope and limit of them, his acts are as binding upon that body as those of the trustees or any other legally constituted agent. This principle, as well as the remedy sought by the plaintiffs, is abundantly supported by adjudged cases. Bank of Columbia v. Patterson’s Adm’rs. 2 Peters’ Condensed R. 501. Danforth v. Sch. & Du. Turnpike Road, 12 Johns. R. 227. Dunn v. Rector of St. Andrew’s Church, 14 id. 118. Mott v. Hicks, 1 Cowen, 532.
The 19th section of the charter provides for the settlement of the treasurer’s accounts with the trustees, and directs that he shall, in a newspaper printed in the village, before the next annual election, cause to be published an abstract of the amount of all monies received by him from whom, and of all monies paid out by him, to whom, and for what purpose, during the preceding year. In pursuance of the above requirement of the treasurer, whose term expired in May, 1828, employed the plaintiffs to publish the abstract of his receipts and disbursements for the preceding year, for which service this suit is brought. There is no pretence for saying that the expense of this publication devolves upon the treasurer as an obligation incident to his office. The charter (27th section) provides only a compensation for his services as treasurer, but not for any pecuniary liabilities the duties of his office may require him to enter into ; for them the corporation are responsible. Bright v. Sup. of Chenango, 18 Johns. R. 242, *256Doubleday v. Supervisors of Broome, 2 Cowen, 533. The principle of these cases would have justified the treasurer in paying the plaintiffs, and looking himself to the corporation ; but if the'defendants are legally bound to • refund to him, it is because he was authorized to contract with the plaintiffs, and therefore the defendants are holden to them. The advance by the treasurer would have been merely an advance by the agent •for his principal in discharge of a legal liability.
Judgment reverséd, and venire de novo awarded.